                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

        In re Krishna R. Stringer,           )
                                             )              Case No. 19-45230-659
                              Debtor.        )
                                             )              Chapter 13
                                             )
                                             )              Motion to Extend Automatic Stay
                                             )              As to Debtor Krishna Stringer Only
                                             )              Out of Time

 MOTION TO EXTEND AUTOMATIC STAY AS TO DEBTOR KRISHNA STRINGER
                       ONLY OUT OF TIME

       Krishna R. Stringer (“Debtor”), through her counsel, Michael J. Watton and the Watton

Law Group, hereby moves under 11 U.S.C. § 362(c)(3)(B) that this Court enter an order

extending the automatic stay and in support thereof alleges the following:

       1. Debtor filed a previous Chapter 13 bankruptcy case on or about February 5, 2015 and

           was assigned case number 15-40696-659.

       2. That Debtor’s previous case was dismissed on or about August 19, 2019 as the Debtor

           became unexpectedly unemployed in her prior case and could not make her plan

           payments.

       3. That on or about August 21, 2019, Debtor, this time with her spouse and co-debtor,

           filed a second Chapter 13 bankruptcy case within a twelve month period and that case

           is assigned number 19-45230-659.

       4. Debtors’ counsel, because of the new Joint Debtor, inadvertently failed to file a motion

           to extend the stay as the Debtor in this case pursuant to 11 U.S.C. § 362(c)(3)(B). It

           was not until the Debtors’ 341 meeting in the current case that it became apparent such

           relief is likely necessary, however, pursuant to the language of the statute, the motion

           would be untimely.
       5. Debtors’ counsel is aware of precedent whereby bankruptcy courts can utilize § 105(a)

           to reimpose the stay once it expires pursuant to § 362(c)(3)(A) if: (1) a debtor’s new

           case is filed in good faith, (2) no impaired party objects, (3) debtor’s counsel was

           inadvertent in not filing a timely motion or getting a hearing to extend the stay, and (4)

           the new case has a high likelihood of success. See, In re Martinez, 515 B.R. 383 (S.D.

           Fla. 2014) citing In re Franzese, 2007 WL 2083650 (Bankr. S.D. Fla. July 19, 2007)

           and In re Whitaker, 341 B.R. 336 (Bankr. S.D. Ga. 2006).

       6. All of the four Martinez elements should apply here.

       7. As to the first element, Debtors’ case is filed in good faith. Debtor, Krishna Stringer’s

           previous bankruptcy failed because of lost employment. In the present case, she has

           recently obtained solid employment at a payment rate higher than her previous job.

           She is also paying plan payments by wage withholding. As to the second element, no

           scheduled creditor is presumed to object, as the Debtors’ Chapter 13 plan proposes

           payments to all of their secured and priority creditors and no unsecured creditor has

           attempted collection of a pre-petition debt otherwise. The third element regarding

           inadvertence is addressed above, and counsel squarely “falls upon his sword.” The

           fourth element is met because the current case has a high likelihood of success. The

           Debtors have filed all of their schedules and plan, attended a concluded 341 meeting,

           and have tendered their first plan payment to the Chapter 13 Trustee (credit not yet

           received).   As the four Martinez elements are met, the bankruptcy court should

           reimpose the stay despite its expiration.

       WHEREFORE, that the Court issue an order extending the automatic stay beyond the 30

day period out of the time period prescribed by 11 U.S.C. § 362(c)(3)(B); and for such other and

further relief as this Court deems necessary and proper under the circumstances.



                                                 2
Date: September 24, 2019   /s/ Adam G. Breeze, for
                           Michael J. Watton, Esq. MO State Bar #64316
                           Adam G. Breeze, Esq. MO State Bar #60920
                           Watton Law Group
                           301 West Wisconsin Avenue, 5th Floor
                           Milwaukee, WI 53203
                           Tel: 314-735-4966
                           Fax: 314-769-9061
                           wlgstl@wattongroup.com




                              3
